In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
LAURA HIDALGO,           *                           No. 13-555V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *                           Filed: November 24, 2015
v.                       *
                         *                           Stipulation; trivalent influenza (“flu”)
SECRETARY OF HEALTH      *                           vaccine; tetanus-diphtheria-acellular
AND HUMAN SERVICES,      *                           pertussis (“Tdap”); human
                         *                           papillomavirus (“HPV”); panic,
             Respondent. *                           anxiety, agoraphobia, and headaches.
****************** ** *

Kate G. Westad, Lommen Abdo, P.A., Minneapolis, MN, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.
                              UNPUBLISHED DECISION1

       On November 19, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Laura Hidalgo on August 7, 2013. In her
petition, Ms. Hidalgo alleged that the trivalent influenza (“flu”), tetanus-
diphtheria-acellular pertussis (“Tdap”), and human papillomavirus (“HPV”)
vaccines, which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received a flu vaccine on or about September 21, 2011
and Tdap and HPV vaccines on or about September 30, 20112, caused her to
develop panic, anxiety, and agoraphobia, and exacerbated her pre-existing
headaches. Petitioner further alleges that she experienced the residual effects of

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.

       2
          Ms. Hidalgo also received a pneumococcal vaccine on September 30, 2011. Pet. at 1.
But that vaccine, which is not a pneumococcal conjugate vaccine, is not included in the Vaccine
Injury Table. See 42 C.F.R. § 100.3.
these injuries for more than six months. Petitioner represents that there has been
no prior award or settlement of a civil action for damages as a result of her
condition.

      Respondent denies that the vaccines are the cause of petitioner’s panic,
anxiety, agoraphobia, or headaches, or any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein:

        A lump sum of $15,500.00 in the form of a check payable to petitioner,
        Laura Hidalgo, representing compensation for all damages that would
        be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-555V according to this decision
and the attached stipulation.3

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2